EXHIBIT 10.2

 

SECOND AMENDMENT TO SUBLEASE

 

                                THIS SECOND AMENDMENT TO SUBLEASE (this “Second
Amendment”) is made as of June 25, 2002, by and between INKTOMI CORPORATION, a
Delaware corporation (“Sublandlord”), and E-CENTIVES, INC., a Delaware
corporation (“Subtenant” and, together with Sublandlord, the “Parties”).

 

WITNESSETH

 

                                WHEREAS, Sublandlord and Spieker Properties,
L.P., a California limited partnership (“Master Landlord”) are parties to that
certain Lease, dated as of February 7, 2000 (the “Master Lease”), whereby
Sublandlord leased from Master Landlord certain premises in the building known
as 555 Twin Dolphin Drive, Redwood City, California, as more particularly
described in the Master Lease (the “Premises”);

 

                                WHEREAS, Sublandlord subleased the Premises to
Subtenant pursuant to the terms of that certain Sublease, dated March 28, 2001,
as amended (the “Sublease”).  All capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to them in the Sublease;

 

                                WHEREAS, Master Landlord consented to the
Sublease pursuant to the terms of that certain Consent to Sublease Agreement,
dated as of March 28, 2001, by and among Master Landlord, Sublandlord and
Subtenant;

 

WHEREAS, the Parties now wish to amend the Sublease to, among other things,
provide for an early termination of the Sublease, as provided in this Second
Amendment.

 

                                NOW, THEREFORE, in consideration of the premises
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties agree as follows:

 

1.                                       Representations and Warranties.  Each
of the Parties represents and warrants to each other that such Party has full
power and authority (including full corporate power and authority) to execute
and deliver this Second Amendment and to perform its obligations hereunder, and
that this Second Amendment constitutes the valid and legally binding obligation
of such Party, enforceable in accordance with its terms and conditions.

 

2.                                       Amendments to Sublease. 
Notwithstanding anything to the contrary contained in the Sublease, the Parties
hereby agree to amend the Sublease as follows:

 

(a)                                  Section 1.4 of the Sublease is hereby
deleted in its entirety and the following is inserted in lieu thereof:

 

--------------------------------------------------------------------------------


 

1.4  Term:  Approximately 1 year and 8 months after the Commencement Date,
beginning on the Commencement Date and ending on the Expiration Date unless
terminated earlier in accordance with the terms and conditions of this Sublease.

 

(b)                                 Section 1.6 of the Sublease is hereby
deleted in its entirety and the following is inserted in lieu thereof:

 

1.6  Expiration Date:  November 30, 2002.

 

(c)                                  The Parties hereto acknowledge and agree
that in consideration for the loss of rental income to Sublandlord as a result
of the early termination of the Sublease, immediately upon the execution of this
Second Amendment, and without the necessity for any further action or
authorization from Subtenant, Sublandlord shall be entitled to draw down and
convert to cash the entire amount of the LOC (which amount is $1,007,282.00) in
accordance with the terms of the LOC, and retain such amount for its own
benefit, and in no event shall Sublandlord be required to return any portion of
such amount to Subtenant.  In addition, within ten (10) business days after the
date hereof, Subtenant shall place into escrow a cash amount equal to
$677,976.00, representing rental payments due under the Sublease for the months
of August, September, October & November of 2002 (which sums shall be reserved
for payment of rent hereunder), together with irrevocable instructions to the
escrow agent to distribute from the escrow an amount equal to $169,494.00 to
Sublandlord on the first (1st) day of each of said months.  The parties
acknowledge that Subtenant’s legal counsel, Kelley Drye & Warren, may serve as
escrow agent.

 

(d)                                 The Parties reaffirm the right of
Sublandlord, pursuant to Section 2.3 of the Sublease, to show the Premises to
prospective tenants at reasonable times during the Term upon reasonable prior
notice.  Notwithstanding anything to the contrary contained in the Sublease, in
the event that Sublandlord procures a new tenant to occupy all or any portion of
the Premises prior to the Expiration Date, Sublandlord shall have the right (in
its sole and absolute discretion) to terminate this Sublease at any time prior
to the Expiration Date with 60 days prior written notice to Subtenant.  In the
event of a termination under this Section 2(d), Subtenant shall remain liable to
Sublandlord for all Rent due under this Sublease through the Expiration Date,
less the amount of any rent or similar payments paid by any new tenant occupying
all or part of the Premises for all or part of the period commencing on the date
of such termination and ending on the Expiration Date.

 

(e)                                  Subtenant hereby acknowledges and agrees
that on the Expiration Date, Subtenant shall surrender, transfer and convey to
Sublandlord all of the property described on Schedule A attached hereto (the
“Remaining

 

2

--------------------------------------------------------------------------------


 

Personal Property”), provided however, that Subtenant shall be entitled to
remove, and retain title to, all property not otherwise designated as Remaining
Personal Property.   Title to the Remaining Personal Property shall be conveyed
to Sublandlord pursuant to a bill of sale in the form attached hereto as Exhibit
“A.”

 

3.                                       Effect of Amendment. Except as
expressly modified herein, all other terms and conditions of the Sublease shall
remain unmodified and in full force and effect, provided however that once the
Sublease is terminated Subtenant shall have no further obligation thereunder, or
under the Master Lease, to either Sublandlord or Master Landlord, and each of
Sublandlord and the Master Landlord shall have no further obligation thereunder,
or under the Master Lease, to Subtenant.

 

4.                                       Release. Upon payment in full to
Sublandlord of the rental payment obligations set forth herein, compliance by
Subtenant with all of its obligations under the Sublease (including, but not
limited to, those obligations relating to surrender of the Premises) and the
release of shares of common stock from the Indemnity Fund, as that term is
defined in the Escrow Agreement, dated March 28, 2001 between the parties (the
“Escrow Agreement”), (i) the Master Landlord and Sublandlord, on their own
behalf and on behalf of their affiliates, present and former parent companies,
related entities, subsidiaries, assigns, predecessors and successors, hereby
releases and forever discharges Subtenant and its affiliates, present and former
parent companies, related entities, subsidiaries, assigns, predecessors and
successors, of and from any and all manner of action or actions, claims,
demands, damages, losses, actions, causes of action or suits of whatever kind or
nature, whether known or not known to date hereof, which the Master Landlord and
Sublandlord may have by reason of any matter, fact, cause or thing of any
conceivable kind or character whatsoever, and/or relating to the Sublease,
including this Second Amendment thereto, and with respect to Sublandlord only,
the subject matter of the Stock Release Agreement between the Sublandlord and
Subtenant date June 25, 2002, entered into concurrently with this Second
Amendment (the “Stock Release Agreement”), including any all provisions related
thereto in the Escrow Agreement, the Resale Restrictions Agreement (as defined
in the Stock Release Agreement), and the Asset Purchase Agreement (as defined in
the Stock Release Agreement) and (ii) Subtenant, on its own behalf and on behalf
of its affiliates, present and former parent companies, related entities,
subsidiaries, assigns, predecessors and successors, hereby releases and forever
discharges each of Sublandlord and the Master Landlord, and their respective
affiliates, present and former parent companies, related entities, subsidiaries,
assigns, predecessors and successors, of and from any and all manner of action
or actions, claims, demands, damages, losses, actions, causes of action or suits
of whatever kind or nature, whether known or not known to date hereof, which
Subtenant may have by reason of any matter, fact, cause or thing of any
conceivable kind or character whatsoever, and/or relating to the Sublease,
including this Second Amendment thereto, and with respect to Sublandlord only,

 

3

--------------------------------------------------------------------------------


 

the subject matter of the Stock Release Agreement, including any all provisions
related thereto in the Escrow Agreement, the Resale Restrictions Agreement (as
defined in the Stock Release Agreement), and the Asset Purchase Agreement (as
defined in the Stock Release Agreement).

 

5.                                       Conflict or Inconsistency.  In the
event that there is any conflict or inconsistency between the terms and
conditions of this Second Amendment and the terms and conditions of the
Sublease, the terms and conditions of this Second Amendment shall govern and
control the rights and the obligations of the parties.

 

6.                                       Cooperation.  The Parties shall
cooperate with one another in the execution of any further documents or
instruments that any Party shall reasonably request the other Party to execute
and deliver, and in the performance of any other reasonably requested action
that may be deemed necessary or advisable, in relation to the actions
contemplated by this Second Amendment.

 

7.                                       Counterparts.  This Second Amendment
may be executed in two or more counterparts, each of which shall be deemed an
original but all of which together will constitute one and the same instrument.

 

8.                                       Headings.  The section headings
contained in this Second Amendment are inserted for convenience only and shall
not affect in any way the meaning or interpretation of this Second Amendment.

 

9.                                       Governing Law.  This Second Amendment
shall be governed by and construed in accordance with the domestic laws of the
State of California without giving effect to any choice or conflict of law
provision or rule (whether of the State of California or any other jurisdiction)
that would cause the application of the laws of ay jurisdiction other than the
State of California.

 

10.                                 Amendments and Waivers.  No amendment of any
provision of this Second Amendment shall be valid unless the same shall be in
writing and signed by the Parties.  No waiver by any Party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.

 

11.                                 Severability.  Any term or provision of this
Second Amendment that is invalid or unenforceable in any situation in any
jurisdiction shall not affect the validity or enforceability of the remaining
terms and provisions hereof or the validity or enforceability of the offending
term or provision in any other situation or in any other jurisdiction.

 

12.                                 Expenses.  Each of the Parties will bear its
own costs and expenses (including legal fees and expenses) incurred in
connection with this Second Amendment.

 

4

--------------------------------------------------------------------------------


 

13.                                 Construction.  The Parties have participated
jointly in the negotiation and drafting of this Second Amendment.  In the event
an ambiguity or question of intent or interpretation arises, this Second
Amendment shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any of the provisions of this Second Amendment.

 

14.                                 Specific Performance.  Each of the Parties
acknowledges that the other Party would be damaged irreparably in the event any
of the provisions of this Second Amendment are not performed in accordance with
their specific terms or otherwise are breached.  Accordingly, each of the
Parties agrees that the other Party shall be entitled to an injunction or
injunctions to prevent breaches of the provisions of this Second Amendment and
to enforce specifically this Second Amendment and the terms and provisions
hereof in any action instituted in any court of the United States or any state
thereof having jurisdiction over the Parties and the matter, in addition to any
other remedy to which it may be entitled, at law or in equity.

 

[Signature page follows]

 

5

--------------------------------------------------------------------------------


 

                                IN WITNESS WHEREOF, the Parties hereto have
executed this Second Amendment as of the date first above written.

 

 

 

“Subtenant”

 

 

 

 

 

 

E-CENTIVES, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/David Samuels

 

 

 

 

Chief Financial Officer

 

 

 

 

 

 

“Sublandlord”

 

 

 

 

 

 

INKTOMI CORPORATION,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Cunniff

 

 

 

 

Vice President

 

 

 

and Corporate Controller

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

BILL OF SALE

 

THIS BILL OF SALE (“Bill of Sale”) is made and entered into as of the 25th day
of June, 2002, by E-CENTIVES, INC., a Delaware corporation (“Seller”), to and
for the benefit of INKTOMI CORPORATION, a Delaware corporation (“Buyer”).

 

R E C I T A L S

 

WHEREAS, pursuant to the terms of that certain Sublease, dated March 28, 2001
(the “Sublease”), Seller is the present sublessee of certain real property
located in the building known as 555 Twin Dolphin Drive, Redwood City,
California (the “Premises”);

 

WHEREAS, Seller and Buyer entered into that certain Second Amendment to
Sublease, dated as of June 25, 2002 (the “Second Amendment”), whereby, among
other things, Seller agreed to convey the “Remaining Personal Property” (as
hereinafter defined) as partial consideration for Buyer entering into the Second
Amendment; and

 

WHEREAS, Seller desires to convey all of Seller’s right, title and interest in,
to and under the Remaining Personal Property to Buyer, effective as of the
“Expiration Date”(as such term is defined in the Second Amendment).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller hereby agrees as follows:

 

A G R E E M E N T

 

1.               Effective as of the Expiration Date, Seller does hereby
unconditionally, absolutely, and irrevocably grant, bargain, sell, transfer,
assign, convey, set over and deliver unto Buyer all of Seller’s right, title and
interest in and to any and all of the furniture, fixtures, equipment, supplies
and other items of tangible personal property owned by Seller, located at the
Premises, and described on Schedule A attached hereto (collectively, the
“Remaining Personal Property”).

 

2.               Seller represents and warrants to Buyer that Seller has good,
valid and marketable title to all of the Remaining Personal Property and has
transferred to and vested in Buyer good and marketable title to each item of the
Remaining Personal Property herein con­veyed, free and clear of any and all
options, liens, mortgages, pledges, security interests, prior assignments,
encumbrances, covenants, restrictions, claims and any other

 

7

--------------------------------------------------------------------------------


 

matters affecting title.  Seller warrants that it has full power and authority
to sell the Remaining Personal Property.  Seller is hereby conveying the
Remaining Personal Property to Buyer, to have and to hold, absolutely and
unconditionally, and Seller does hereby bind itself, its successors and assigns,
to warrant and defend the title to such Remaining Personal Property to Buyer and
its successors and assigns against every person making claim thereto forever.

 

3.               Seller shall execute and deliver such further instruments of
sale, conveyance, transfer and assignment and take such other actions reasonably
necessary to ensure the clear transfer to Buyer of all right in and to the
Remaining Personal Property, as specified herein.

 

4.               This Bill of Sale shall inure to the benefit of, and be binding
upon, the parties hereto and their respective successors and assigns.

 

5.               This Bill of Sale and the legal relations between the parties
hereto shall be governed by and construed and enforced in accordance with the
laws of the State of California, without regard to its principles of conflicts
of law.

 

6.               Seller is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware.

 

7.               In the event that either party to this Bill of Sale shall
institute any action or proceeding against the other party arising out of or
based upon this Bill of Sale, or by reason of any default hereunder, the
prevailing party in such action or proceeding shall be entitled to recover from
the other party all costs of such action or proceeding, including reasonable
attorneys’ fees.

 

[Signature page follows]

 

8

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, this Bill of Sale was made and executed as of the date first
above written.

 

Seller:

 

 

 

 

E-CENTIVES, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ David Samuels

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

Buyer:

 

 

 

 

INKTOMI CORPORATION,

 

a Delaware corporation

 

 

 

 

By:

/s/ Michael Cunniff

 

 

 

VP and Corporate Controller

 

 

 

 

 

9

--------------------------------------------------------------------------------